DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 and 05/14/2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-3, 6-10,  4-5,  12-14, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,  10&2,  10&6 of U.S. Patent No. 10,938,489 in view of Kang et al. (U.S. 2008/198066)(cited in the 04/27/2021 IDS).

In the same field of endeavor, Kang et al. disclose: A communication system” ([0034] in particular the last sentence), and “is combined with antenna units” (Fig. 2 or Fig. 1, the apparatus within the rectangle/square is combined with antenna units as shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the same semiconductor chip of claim 10 in a communication system so that the semiconductor chip is part of a communication system used for communication. Also it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the semiconductor chip with antenna units to allow the semiconductor chip to be used in wireless communication.

Modified claim 10 of U.S. 10,938,489 claims the subject matter claimed by instant claims 2-3 (first and second signal of modified claim 10 of U.S. 10,938,489 corresponds to the claimed input signal) and instant claims 6-10.

With respect to instant claims 4 and 5, modified claim 10&2 of U.S. 10,938,489 does not claim “wherein the system further comprises a first coupler, and the first coupler is configured to couple the first transmission channel and the coupling channel” and 
In the same field of endeavor, Kang et al. disclose: wherein the system further comprises a first coupler, and the first coupler is configured to couple the first transmission channel and the coupling channel” and “wherein the system further comprises a second coupler, and the second coupler is configured to couple the second transmission channel and the coupling channel” (Fig. 2, coupler 230 and coupler 231 respectively couple a first transmission channel “top” transmission channel prior to the coupler 230 to the coupling channel formed by closed 223, and coupler a second transmission channel “bottom” transmission channel prior to coupler 231 to the coupling channel formed by closed 223).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further modify modified claim 10&2 of U.S. 10,938,489 based on Kang et al. and use a first and second coupler to implement the propagation through the correction coupling channel of the first and second signal, using known and suitable components (couplers).

Modified claim 10 & 6 of U.S. 10,938,489 claims the subject matter claimed by instant claims 12-14 (the third coupler of claim 14 is referred to as “coupler” in claim 3 (whose limitations are incorporated by claim 4) of U.S. 10,938,489, claims 17-18 (splitter and switch of claim 4 of U.S. 10,938,489).


s 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,938,489 in view of Kang et al. (U.S. 2008/198066) and further in view of Oh (U.S. 2012/0322455).
Modified claim 10 & 6 of U.S. 10,938,489 claim the subject matter claimed by instant claim 19 but do not claim “a local oscillator”., “the local oscillator is coupled to the splitter”, (modified claim 10 & 6 of U.S. 10,938,489 claims “a signal generator connected to the splitter” and the signal generator comprises the first and second signals). The above is not disclosed by Kang et al..
In the field of generating RF signals,  Oh discloses: a local oscillator (Fig. 6, transmitter side refer to a15, a16 which generate RF signals using a local oscillator a153, [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the signal generator of claim 6 of U.S. 10,938,489 using a local oscillator (and a15, a16 blocks) as taught by Oh as a matter of choosing specific and known components and their arrangement to form a signal generator which generates radio frequency signals.

Modified claim 10& 6 of U.S. 10,938,489 claims the subject matter claimed by instant claim 20 (the local oscillator which comprises the signal generator of modified claim 10&6 of U.S. 10,938,489, is coupled to the splitter (claim 6 “…a  signal generator connected to the splitter…”).


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. 2008/198066) in view of Luong et al. (U.S. 2019/0007115).
With respect to claim 1, Kang et al. disclose: A communications system (Fig. 2), 
comprising: a first transmission channel (Fig. 2, [0048] refer to the first transmission channel (connection) between 220 and 230 [0049] Alternatively the first transmission channel comprises 200, 220, the connection between 220 and 230), a second transmission channel (Fig. 2, [0048] refer to the second transmission channel (connection) between 221 and 231 [0049]. Alternatively the second transmission channel comprises 201, 221, the connection between 221 and 231 ), and a coupling channel (Fig. 2 coupling channel comprises 230, connection between 230 and switch, connection between 223 and 231 and 231. Alternatively the coupling channel comprises 
Kang et al. do not expressly disclose: are integrated into a same semiconductor chip; and wherein the semiconductor chip is combined with antenna units.
In the same field of endeavor, wireless communication, Luong et al. disclose: are integrated into a same semiconductor chip (wireless device 700 of Fig. 7, [0056] is disclosed as having multiple transceivers and multiple antennas (not shown). [0060] discloses “Similarly, one or more functional blocks or portions thereof can be embodied on a single chip” referencing the blocks or portions of Fig. 7); and wherein the semiconductor chip is combined with antenna units (Fig. 7, [0056], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the multi-antenna system of Kang et al. 

With respect to claim 2, modified Kang et al. disclose: wherein the first transmission channel and the second transmission channel are configured to receive an input signal fed by the coupling channel (as described in portion of [0087] starting with “For example, as illustrated in FIG. 2…”-[0088]. During reference transmission each of the first and second transmission channels are configured to receive a respective input signal via the coupling channel of Fig. 2).

With respect to claim 3, modified Kang et al. disclose: wherein the first endpoint of the coupling channel is coupled to the first transmission channel, and the second endpoint of the coupling channel is coupled to the second transmission channel (as shown in Fig. 2. In the alternative interpretation of the coupling channel, the coupling is achieved by use of couplers 230 and 231).

With respect to claim 4, modified Kang et al. disclose: wherein the system further comprises a first coupler, and the first coupler is configured to couple the first transmission channel to the coupling channel (Fig. 2, refer to first coupler 230).



With respect to claim 6, modified Kang et al. disclose: further comprising a receiver, wherein the receiver is configured to receive a feedback signal based on the input signal ([Fig. 2, 210 or 211 or 210 and 211 correspond to the claimed receiver, reception of feedback signal described based on the input signal described in the portion of [0087] starting with “For example, as illustrated in FIG. 2…”-[0088]).

With respect to claim 7, modified Kang et al. disclose: wherein the input signal comprises a first signal, and wherein the first signal is fed at the first endpoint of the coupling channel (portion of [0087] starting with “For example, as illustrated in FIG. 2…” where a reference signal is transmitted (fed) by 200 at the first endpoint of the coupling channel).

With respect to claim 8, modified Kang et al. disclose: wherein the feedback signal comprises a first feedback signal, wherein the receiver is configured to receive the first feedback signal, and wherein the first feedback signal is obtained by the first signal propagated through the first transmission channel (Fig. 2, receiver 211, portion of [0087] starting with “For example, as illustrated in FIG. 2…” a first feedback signal of the feedback signal is received by 211 is obtained by the first signal (transmitted by 200) 

With respect to claim 9, modified Kang et al. disclose: wherein the input signal further comprises a second signal, and wherein the second signal is fed at the second endpoint of the coupling channel (Fig. 2, second signal of the input signal is transmitted (fed) at the second endpoint of the coupling channel by 201 as described in [0088]).

With respect to claim 10, modified Kang et al. disclose: wherein the feedback signal comprises a second feedback signal, wherein the receiver is configured to receive the second feedback signal, and wherein the second feedback signal is obtained by the second signal propagated through the first transmission channel (a second feedback signal of the feedback signal is received by 210 is obtained by the second signal (transmitted by 201) and propagated through the first transmission channel (functioning as a reception channel) and propagated through the second transmission channel and the coupling channel).

9.	Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. 2008/198066) in view of Luong et al. (U.S. 2019/0007115) and further in view of Furudate et al. (U.S. 2015/0131704).
With respect to claim 12, modified Kang et al. disclose: wherein the receiver includes a receiver (Fig. 14, receiver (210 or 211 or 210 and 211) is an OFDM receiver, [0063]-[0068]).

In the same field of endeavor (reception of OFDM signals), Furudate et al. disclose: a quadrature receiver (Fig. 4, refer to at least components RF Unit 12, ADC Unit 3, CP Removal Unit 14, FFT Unit 15, [0085], [0087] which discloses that RRF unit performs quadrature demodulation processing, i.e. the receiver of Fig.4 includes a quadrature receiver (within the RF Unit)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the RF processor 400 (within 210, 211) with  RF unit 12 which comprises a quadrature receiver (of Furudate et al.) to allow the receiver of Kang et al. to receive transmitted QAM or PSK OFDM signals which are used in OFDM communication systems ([0004] of Furudate et al., [0059], [0068] of Kang et al.).

With respect to claim 13, modified Kang et al. disclose: wherein the first transmission channel and the second transmission channel are combined by a combiner (Fig. 2 the first transmission path and the second transmission paths are combined by a combiner (comprising couplers 230, 231) or the switch of the coupling channel) functions as a combiner and therefore also corresponds to the claimed combiner).

With respect to claim 14, modified Kang et al. disclose: wherein the quadrature receiver is coupled to the combiner through a third coupler (the “third coupler” is interpreted as a coupler because none of the claims upon which claim 14 depends claim first and second couplers. E g. refer to coupler 230 or 231).


With respect to claim 16, modified Kang et al. disclose: wherein the first quadrature receiver is coupled to the first transmission channel and the second quadrature receiver is coupled to the second transmission channel (Fig. 2,  first quadrature receiver within 210 and second quadrature receiver within 211 are respectively coupled to the first and second transmission channels via 220 and 221).

10.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. 2008/198066) in view of Luong et al. (U.S. 2019/0007115), Furudate et al. (U.S. 2015/0131704), and further in view of Lee (U.S. 2011/0249773).
	With respect to claim 17, Kang et al., Luong et al., Furudate et al. do not disclose: further comprise a splitter, wherein the splitter is coupled to the quadrature receiver.
	In the same field of endeavor, Lee discloses: a splitter, wherein the splitter is coupled to a receiver (Fig. 4, refer to CP remover 420 lines 2-4 of [0046] where it is disclosed that the CP remover splits the signal it receives on an OFDM symbol basis and removes a CP form each OFDM symbol. Since the CP remover performs a signal  splitting operation it corresponds to the claimed splitter and as shown in Fig. 4 it is coupled to RF receiver).


With respect to claim 18, modified Kang et al. disclose: wherein the splitter is further coupled to the first endpoint and the second endpoint of the coupling channel by a switch (CP remover within 201 (for example) is coupled to the first endpoint and the second endpoint  via switch (220) and via 220 and 230 and 223 (or 220 and 223). Corresponding component analysis for the splitter (CP remover) within 211).

11.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. 2008/198066) in view of Luong et al. (U.S. 2019/0007115), Furudate et al. (U.S. 2015/0131704), Lee (U.S. 2011/0249773) and further in view of Oh (U.S. 2012/0322455).
	With respect to claim 19, Kang et al., Luong et al., Furudate et al., Lee et al. do not expressly disclose: wherein a local oscillator is configured to generate the input signal. Instead, modified Kang et al. disclose the RF processor of the transmitter as shown in Fig.3, generates the input (reference) signal ([0057]-[0062], lines 1-2 of [0059] mention the reference signal used for calibration 601-605).
	In the same field of endeavor, Oh et al. disclose: a local oscillator is configured to generate an input signal (Fig. 6, refer to the transmitter side where LO a153 is used to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a LO as taught by Oh et al within RF processor 330 of the transmitter (200, 201, 200 and 201) to implement generation of the reference signal using quadrature domain specific and suitable components taught by Oh et al. ).

With respect to claim 20, modified Kang et al. disclose: wherein the local oscillator is coupled to the splitter (LO within RF processor 330 is coupled to the splitter (CP remover 420, via the other components of 200, switch 220, first transmission channel, coupling channel, second transmission channel, 221 and components within 211).

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. 2008/198066) in view of Luong et al. (U.S. 2019/0007115) and further in view of Oh (U.S. 2012/0322455).
	With respect to claim 11, Kang et al. , Luong et al. do not disclose: wherein a phase shifter is disposed on the first transmission channel.
	In the same field of endeavor, Oh discloses: wherein a phase shifter is disposed on a first transmission channel (Fig. 6, phase shifter a154 is disposed on a transmission channel comprising a14, a15, a16 and connection to a102).


Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        11/12/2021